Case 2:21-cv-07099-MWF-GJS Document 2 Filed 08/31/21 Page 1 of 2 Page ID #:28



  1

  2

  3

  4

  5

  6

  7

  8                                  UNITED STATES DISTRICT COURT

  9                                 EASTERN DISTRICT OF CALIFORNIA

 10

 11    JIMMY M. GARCIA,                                   1:21-cv-001312-SKO (HC)
 12                        Petitioner,
                                                          ORDER TRANSFERRING CASE TO THE
 13            v.                                         UNITED STATES DISTRICT COURT FOR
                                                          THE CENTRAL DISTRICT OF CALIFORNIA
 14    B. CATES,
 15                        Respondent.
 16

 17           Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to

 18   28 U.S.C. § 2254.

 19           The federal venue statute requires that a civil action, other than one based on diversity

 20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all defendants

 21   are residents of the State in which the district is located, (2) a judicial district in which a substantial

 22   part of the events or omissions giving rise to the claim occurred, or a substantial part of the property

 23   that is the subject of the action is situated, or (3) if there is no district in which an action may

 24   otherwise be brought as provided in this section, any judicial district in which any defendant is

 25   subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 26           In this case, the petitioner is challenging a conviction from Orange County, which is in the

 27   Central District of California. Therefore, the petition should have been filed in the United States

 28   District Court for the Central District of California. In the interest of justice, a federal court may
                                                           1
Case 2:21-cv-07099-MWF-GJS Document 2 Filed 08/31/21 Page 2 of 2 Page ID #:29



  1   transfer a case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes

  2   v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

  3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States

  4   District Court for the Central District of California.

  5
      IT IS SO ORDERED.
  6

  7   Dated:     August 31, 2021                                 /s/ Sheila K. Oberto                 .
                                                          UNITED STATES MAGISTRATE JUDGE
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                          2
